[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________        U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 06-13730                NOVEMBER 21, 2006
                            Non-Argument Calendar            THOMAS K. KAHN
                                                                  CLERK
                          ________________________

                    D. C. Docket No. 05-00141-CV-T-24MAP

TARSHISH MCDONALD,
individually and as representative
of others similarly situated,

                                                       Plaintiff-Appellant,

                                     versus

DAVID GEE, Hillsborough County
Sheriff, in his official capacity,
DEPUTY STU GRAY, Badge #3277,
in his individual capacity,

                                                      Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                              (November 21, 2006)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      This is an action brought under § 1983 against a Deputy and the Sheriff of

Hillsborough County, Florida. The allegations deal with an arrest warrant obtained

by Deputy Gray and an arrest made thereafter. Sheriff Gee was alleged to have

implemented a policy of targeting and harassing African-Americans for non-existing

violations. The parties consented to the matter being handled by a United States

Magistrate Judge. Summary judgment was entered in favor of both defendants.

      After reviewing the record and the briefs of the parties, we affirm the summary

judgments for the reasons set forth in the ORDER of the United States Magistrate

Judge dated May 31, 2006 and corrected on July 5, 2006.

      AFFIRMED.




                                         2